To my mind it is clear that Thompson, the depositor, varied the order of payment of his checks. This I believe he has a clear right to do. This right is clearly a lesser right within the greater right that the drawer has at any time before actual payment of the check by the drawee bank to revoke or countermand the payment *Page 280 
before presentation and demand for payment.
A check is merely an order given by the principal upon his agent. 5 R.C.L. 527. It is always open to the principal to countermand an order to its agent before it is executed. This is exactly what Thompson did. Upon being informed that the Pankey check was not among the checks present, he ordered his agent, the bank, to pay the other checks. This the bank did. To permit judgment against the bank is to inform every banking institution in New Mexico to accept checks for collection at their peril. I cannot give my consent to such a rule or practice.
I dissent.